IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                        :   No. 1937 Disciplinary Docket No. 3
                                        :
                                        :   No. 37 DB 2013
DAVID HAROLD KNIGHT                     :
                                        :   Attorney Registration No. 44985
                                        :
PETITION FOR REINSTATEMENT              :   (Bucks County)



                                    ORDER



PER CURIAM:


                       th
      AND NOW, this 4 day of September, 2014, on certification by the Disciplinary

Board that the respondent, David Harold Knight, who was suspended by Order of the

Court dated July 17, 2013, for a period of one year, has filed a verified statement

showing compliance with all the terms and conditions of the Order of Suspension and

Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or

disbarment, David Harold Knight is hereby reinstated to active status, effective

immediately.